DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: in line 1, “1further”  appears to be a typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 - in line 14, “the end” lacks antecedent basis.
Claim 13 - in lines 3-4, it is unclear how the magnetic field has a current or voltage, magnetic fields have SI units of tesla(1T=1Vs/m2).  For purposes of examination the examiner is considering the current and voltage maximums to be the current in the LC circuit and the voltage of the power source.
Claims 16-20 are written to depend from cancelled claims 14 and 15, as such the scope of the claims cannot be determined.  The claims have not been further considered on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al(6,117,006, hereinafter Abrams) in view of allaboutcircuits(Simple Parallel(Tank Circuit) Resonance)(hereinafter Tank) and LC Oscillator Basics(hereinafter Basics).

	Claim 1 - Abrams teaches a stimulation system including a power source -52-, external switch -3- and an LC circuit to deliver stimulation to the body, see labeled figure below.

    PNG
    media_image1.png
    417
    747
    media_image1.png
    Greyscale

The LC circuit set forth has been modified by additional elements to deliver a specific electromagnetic field.  The modifications include switches -54- and -59- in the LC circuit.
	Tank teaches a simple parallel LC circuit including a power source and an LC circuit without a switch in the LC circuit, see labeled figure below.  


    PNG
    media_image2.png
    475
    1253
    media_image2.png
    Greyscale


Tank sets forth the most basic of all LC parallel circuits, a capacitor in parallel with an inductor, with no additional elements, such a circuit is old and well known in the circuit arts.  The output of a damped sinusoidal wave of a Tank LC circuit is old and well known in the circuit arts and Basics sets forth the known output of the basic Tank circuit as a damped sinusoidal wave, see page 3 of Basics.  
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to modify Abrams as taught by Tank and evidenced by Basics to replace the LC circuit of Abrams as set forth above with the LC circuit of Tank as set forth above to provide a system including a power source and external switch of Abrams and the LC circuit of Tank to provide a damped stimulation as shown in Basics.  Such a modification would produce predictable results of device including a power source, external switch and a simple parallel LC circuit.   The combination would have a high expectation of success because the LC circuit without a switch is old and well known in the circuit arts.
	Applicant’s attention is invited to column 8 lines 15-21, wherein it is set forth that the external switch -53- is opened when the capacitor reaches a sufficient charge.  In the modified circuit the inductor will have current flow as the capacitor charges and will reach a predetermined current when the capacitor has reached the desired charge.  The external switch is then opened and the Tank circuit will produce a damped sinusoidal oscillations as claimed as shown in Basics.

	Claim 2 - the charge stored in the capacitor is zero before the switch is closed, because no voltage or current has been supplied to the LC circuit before the external switch is closed.

	Claim 4 - Abrams includes a range of 2000 A, see column 5 line 3.

	Claim 5 - Abrams sets forth a frequency of 1-20 Hz which is in the range of “less than 1 MHz, as claimed.

	Claim 7 - the inductor is a coil loop inductor.

	Claim 10 - See switches -53- one on the positive terminal and one on the negative terminal are capable of functioning as claimed.  

	Claim 11 - the second switch -53- is capable of performing the recited function of connecting at the desired time.  The claim does not set forth any specific structure to perform the function therefore the same structure, switch, in Abrams is capable of performing the recited structure.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al(6,117,006, hereinafter Abrams) in view of allaboutcircuits(Simple Parallel(Tank Circuit) Resonance)(hereinafter Tank) and LC Oscillator Basics(hereinafter Basics) as applied to claim 1 above, and further in view of Makansi(WO2018071906).
	Claim 3 - the combination teaches a ramp up as set forth in Abrams, the period of time between closing switches -53- and opening switches -53-, column 8 lines 18-20, but does not set forth the length of time of the ramp up.  
Makansi teaches a ramping period of 2 ms, paragraph [0116].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a ramp up period of 2 ms taught by Makansi for the undisclosed length of the ramp up described in Abrams.  Such a combination would produce predictable results of the combination having a ramp up period of 2 ms and have a high probability of success because the ramp up of 2 ms is old and well known as set forth in Makansi.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al(6,117,006, hereinafter Abrams) in view of allaboutcircuits(Simple Parallel(Tank Circuit) Resonance)(hereinafter Tank) and LC Oscillator Basics(hereinafter Basics) as applied to claim 1 above, and further in view of Alexander(EP 2874297).
The combination teaches a device as claimed but does not teach the parallel circuit being galvanically isolated.
	Alexander is one of many systems that teach galvanically isolating power transfer to provide electrical isolation between different sections of the circuit as set forth in Alexander.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use electrical isolation in the device of the combination to gain the advantage of electrically isolating the sections as taught by Alexander.
	Such a combination would produce predictable results of galvanically isolating the elements of the combination  and have a high expectation of success because electronically isolating sections is old and well known in the medical arts.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al(6,117,006, hereinafter Abrams) in view of allaboutcircuits(Simple Parallel(Tank Circuit) Resonance)(hereinafter Tank) and LC Oscillator Basics(hereinafter Basics) as applied to claim 1 above, and further in view of Hwang(WO 2016/106736).
	The combination teaches a device as claimed but does not teach the external switch receiving signals over an optical link.
	Hwang teaches a similar device using a switch -22- receiving signals over an optical link, page 5 lines 176-180.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use an optical link to the switch of the combination to gain the advantage of improving the electrical isolation of the circuit as taught by Hwang.  
Such a combination would produce predictable results electrically isolating the switch and have a high expectation of success because optical links for electronically isolating sections is old and well known in the medical arts.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams et al(6,117,006, hereinafter Abrams) in view of allaboutcircuits(Simple Parallel(Tank Circuit) Resonance)(hereinafter Tank) and LC Oscillator Basics(hereinafter Basics) as applied to claim 1 above, and further in view of Anderson et al(20080125618, hereinafter Anderson).
	The combination as set forth teaches a device as claimed but does not teach a duty cycle in the range claimed.
Anderson teaches an analogous device using a duty cycle of 5% or less, paragraph [0058].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a duty cycle of 5% or less to gain the advantage of controlling the heating of the circuit as taught by Anderson.
	Such a combination would produce a predictable result of the combination having a duty cycle of less than 5% to control heating of the circuit and have a high expectation of success because reducing the duty cycle to control heat is old and well known in the medical arts.

Response to Arguments
Applicant's arguments filed 4/29/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments center on Abrams and Abrams as modified do not produce damped sinusoidal electromagnetic field.  The office agrees Abrams teaches an LC circuit which has been modified to provide a modified electromagnetic field and does not teach a damped sinusoidal electromagnetic field.  The office has shown in would have been obvious to modify Abrams and deliver a damped sinusoidal electromagnetic field, see rejection of claim 1 above.  
	The applicant further argues that the inventor has solved a plurality of problems by providing a LC circuit without a switch pages 9-11.  The office respectfully disagrees because the most basic LC circuit as shown in Tank is a power source connected to a    parallel LC circuit, first page of Tank.  It is further old and well known that a parallel LC circuit delivers a damped sinusoidal electromagnetic field as set forth in LC Oscillator Basics, page 3.  As such as set forth above an LC circuit without a switch is old and well known in the arts.

	Southern has been removed from all rejections because Southern does not teach a damped sinusoidal oscillation.
	The rejection of claim 13, under 35 USC 103 over Makansi in view of Polson has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791